Exhibit 10.20

 

RIGHTNOW TECHNOLOGIES, INC.
FORM OF INCENTIVE STOCK OPTION AGREEMENT

 

RIGHTNOW TECHNOLOGIES, INC., a Delaware corporation (the “Company”), acting
pursuant to the 2004 Equity Incentive Plan (the “Plan”), hereby grants to
                                        (the “Option Holder”) options to
purchase shares of common stock, $0.001 par value (“Common Stock”), of the
Company upon the following terms and conditions and in all respects subject to
the provisions of the Plan, the terms of which are incorporated by reference.

 

1.                                       Grant of Option.  The Company hereby
grants the Option Holder, as of                          ,                   ,
an option (the “Option”) to purchase from the Company up to                     
shares (the “Shares”) of Common Stock of the Company at an exercise price per
share (the “Option Exercise Price”) equal to $              (being at least
equal to the fair market value of the Common Stock on the date of grant), in the
amounts, during the periods, and upon the terms and conditions as set forth in
this Agreement and in the Plan.  The issuance of the shares of Common Stock upon
the exercise of the Option shall be subject to the provisions set forth in
Section 9 hereof.  This Option is intended to be an incentive stock option
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).  Unless earlier terminated pursuant to Section 3, the
Option shall terminate at 5:00 p.m. on the date ten years from the grant of this
Option, or at 5:00 p.m. on the date five years from the grant of this Option if
the Option Holder holds greater than ten percent (10%) of the total combined
voting power of all classes of the Company’s stock.

 

2.                                       Vesting and Time of Exercise.

 


(A)                                  THE VESTED PORTION OF THE OPTION IS
EXERCISABLE IN WHOLE OR IN PART (BUT NOT AS TO ANY FRACTIONAL SHARES) AT ANY
TIME PRIOR TO THE TERMINATION OF THE OPTION.  EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT, THE OPTION SHALL VEST IN THE FOLLOWING MANNER:

 

If Option Holder remains in the
employ of the Company through the date:

 

Vested Number of Shares

 

Six (6) months from the date of grant

 

12.5% of shares

 

Twelve (12) months from the date of grant

 

25% of shares

 

Eighteen (18) months from the date of grant

 

37.5% of shares

 

Twenty-four (24) months from the date of grant

 

50% of shares

 

Thirty (30) months from the date of grant

 

62.5% of shares

 

Thirty-six (36) months from the date of grant

 

75% of shares

 

 

--------------------------------------------------------------------------------


 

Forty-two (42) months from the date of grant

 

87.5% of shares

 

Forty-eight (48) months from the date of grant

 

100% of shares

 

 

The right to purchase shares under the Option shall be cumulative, and shares
not purchased in any year may be purchased in subsequent years, subject to the
termination provisions contained elsewhere herein.

 


(B)                                 THE OPTION HOLDER UNDERSTANDS THAT TO THE
EXTENT THAT THE AGGREGATE FAIR MARKET VALUE (DETERMINED AT THE TIME THE OPTION
WAS GRANTED) OF THE SHARES OF COMMON STOCK WITH RESPECT TO WHICH ALL INCENTIVE
STOCK OPTIONS WITHIN THE MEANING OF SECTION 422 OF THE CODE ARE EXERCISABLE FOR
THE FIRST TIME BY THE OPTION HOLDER DURING ANY CALENDAR YEAR EXCEED $100,000, IN
ACCORDANCE WITH SECTION 422(D) OF THE CODE, SUCH OPTIONS SHALL BE TREATED AS
OPTIONS THAT DO NOT QUALIFY AS INCENTIVE STOCK OPTIONS.


 

3.                                       Exercise of Option after Death or
Termination of Employment.  The Option shall terminate and may no longer be
exercised if the Option Holder ceases to be employed by the Company or its
affiliates, except that:

 


(A)                                  IF OPTION HOLDER’S EMPLOYMENT SHALL BE
TERMINATED FOR ANY REASON, VOLUNTARY OR INVOLUNTARY, OTHER THAN FOR “CAUSE” (AS
DEFINED IN SECTION 3(E)) OR OPTION HOLDER’S DEATH OR DISABILITY (WITHIN THE
MEANING OF SECTION 22(E)(3) OF THE CODE), OPTION HOLDER MAY AT ANY TIME BEFORE
5:00 P.M. ON THE DATE 3 MONTHS FOLLOWING SUCH TERMINATION EXERCISE THE OPTION TO
THE EXTENT THE OPTION WAS EXERCISABLE BY OPTION HOLDER ON THE DATE OF THE
TERMINATION OF OPTION HOLDER’S EMPLOYMENT.


 


(B)                                 IF OPTION HOLDER’S EMPLOYMENT IS TERMINATED
FOR CAUSE, OPTION HOLDER MAY AT ANY TIME BEFORE 5:00 P.M. ON THE DATE 30 DAYS
FOLLOWING SUCH TERMINATION EXERCISE THE OPTION TO THE EXTENT THE OPTION WAS
EXERCISABLE BY OPTION HOLDER ON THE DATE OF THE TERMINATION OF OPTION HOLDER’S
EMPLOYMENT.


 


(C)                                  IF OPTION HOLDER SHALL DIE WHILE THE OPTION
IS STILL EXERCISABLE ACCORDING TO ITS TERMS OR IF EMPLOYMENT IS TERMINATED
BECAUSE OPTION HOLDER HAS BECOME DISABLED (WITHIN THE MEANING OF
SECTION 22(E)(3) OF THE CODE) WHILE IN THE EMPLOY OF THE COMPANY AND OPTION
HOLDER SHALL NOT HAVE FULLY EXERCISED THE OPTION, SUCH OPTION MAY BE EXERCISED
AT ANY TIME BEFORE 5:00 P.M. ON THE DATE 6 MONTHS FOLLOWING OPTION HOLDER’S
DEATH OR DATE OF TERMINATION OF EMPLOYMENT FOR DISABILITY BY OPTION HOLDER,
PERSONAL REPRESENTATIVES OR ADMINISTRATORS OR GUARDIANS OF OPTION HOLDER, AS
APPLICABLE OR BY ANY PERSON OR PERSONS TO WHOM THE OPTION IS TRANSFERRED BY WILL
OR THE APPLICABLE LAWS OF DESCENT AND DISTRIBUTION, TO THE EXTENT OF THE FULL
NUMBER OF SHARES OPTION HOLDER WAS ENTITLED TO PURCHASE UNDER THE OPTION ON
(I) THE EARLIER OF THE DATE OF DEATH OR TERMINATION OF EMPLOYMENT OR (II) THE
DATE OF TERMINATION FOR SUCH DISABILITY, AS APPLICABLE.


 


(D)                                 NOTWITHSTANDING THE ABOVE, IN NO CASE MAY
THE OPTION BE EXERCISED TO ANY EXTENT BY ANYONE AFTER THE TERMINATION DATE OF
THE OPTION.

 

2

--------------------------------------------------------------------------------


 


(E)                                  “CAUSE” SHALL MEAN (I) THE WILLFUL AND
CONTINUED FAILURE BY OPTION HOLDER SUBSTANTIALLY TO PERFORM HIS OR HER DUTIES
AND OBLIGATIONS (OTHER THAN ANY SUCH FAILURE RESULTING FROM HIS OR HER
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS), (II) OPTION HOLDER’S CONVICTION
OR PLEA BARGAIN OF ANY FELONY OR GROSS MISDEMEANOR INVOLVING MORAL TURPITUDE,
FRAUD OR MISAPPROPRIATION OF FUNDS OR (III) THE WILLFUL ENGAGING BY OPTION
HOLDER IN MISCONDUCT WHICH CAUSES SUBSTANTIAL INJURY TO THE COMPANY OR ITS
AFFILIATES, ITS OTHER EMPLOYEES OR THE EMPLOYEES OF ITS AFFILIATES OR ITS
CLIENTS OR THE CLIENTS OF ITS AFFILIATES, WHETHER MONETARILY OR OTHERWISE.  FOR
PURPOSES OF THIS PARAGRAPH, NO ACTION OR FAILURE TO ACT ON OPTION HOLDER’S PART
SHALL BE CONSIDERED “WILLFUL” UNLESS DONE OR OMITTED TO BE DONE, BY OPTION
HOLDER IN BAD FAITH AND WITHOUT REASONABLE BELIEF THAT HIS OR HER ACTION OR
OMISSION WAS IN THE BEST INTERESTS OF THE COMPANY.


 

4.                                       Manner of Exercise.

 


(A)                                  SUBJECT TO THE FOREGOING, THE OPTION MAY BE
EXERCISED IN WHOLE OR IN PART FROM TIME TO TIME BY SERVING WRITTEN NOTICE OF
EXERCISE ON THE COMPANY AT ITS PRINCIPAL OFFICE WITHIN THE OPTION PERIOD.  THE
NOTICE SHALL STATE THE NUMBER OF SHARES AS TO WHICH THE OPTION IS BEING
EXERCISED AND SHALL BE ACCOMPANIED BY PAYMENT IN FULL OF THE OPTION EXERCISE
PRICE FOR ALL SHARES DESIGNATED IN THE NOTICE.  PAYMENT OF THE EXERCISE PRICE
SHALL BE MADE (I) IN CASH (INCLUDING BANK CHECK, PERSONAL CHECK OR MONEY ORDER
PAYABLE TO THE COMPANY), (II) WITH THE APPROVAL OF THE COMPANY (WHICH MAY BE
GIVEN IN ITS SOLE DISCRETION), BY DELIVERING TO THE COMPANY FOR CANCELLATION
SHARES OF THE COMPANY’S COMMON STOCK ALREADY OWNED BY THE OPTION HOLDER HAVING A
FAIR MARKET VALUE (AS DEFINED IN THE PLAN) AS OF THE DATE OF EXERCISE EQUAL TO
THE FULL OPTION EXERCISE PRICE FOR ALL OF THE SHARES BEING ACQUIRED OR THE
PORTION THEREOF BEING PAID BY TENDERING SUCH SHARES, (III) WITH THE APPROVAL OF
THE COMPANY (WHICH MAY BE GIVEN IN ITS SOLE DISCRETION) AND SUBJECT TO
SECTION 402 OF THE SARBANES-OXLEY ACT OF 2002 AND ANY RULES AND REGULATIONS
PROMULGATED THEREUNDER, BY DELIVERING TO THE COMPANY THE FULL OPTION EXERCISE
PRICE FOR ALL OF THE SHARES BEING ACQUIRED IN A COMBINATION OF CASH AND OPTION
HOLDER’S FULL RECOURSE LIABILITY PROMISSORY NOTE WITH A PRINCIPAL AMOUNT NOT TO
EXCEED EIGHTY PERCENT (80%) OF THE EXERCISE PRICE AND A TERM NOT TO EXCEED FIVE
(5) YEARS, WHICH PROMISSORY NOTE SHALL PROVIDE FOR INTEREST ON THE UNPAID
BALANCE THEREOF WHICH AT ALL TIMES IS NOT LESS THAN THE MINIMUM RATE REQUIRED TO
AVOID THE IMPUTATION OF INCOME, ORIGINAL ISSUE DISCOUNT OR A BELOW-MARKET RATE
LOAN PURSUANT TO SECTIONS 483, 1274 OR 7872 OF THE CODE OR ANY SUCCESSOR
PROVISIONS THERETO OR (IV) WITH THE APPROVAL OF THE COMPANY (WHICH MAY BE GIVEN
IN ITS SOLE DISCRETION) AND SUBJECT TO SECTION 402 OF THE SARBANES-OXLEY ACT OF
2002 AND ANY RULES AND REGULATIONS PROMULGATED THEREUNDER, BY DELIVERING TO THE
COMPANY A COMBINATION OF CASH, THE OPTION HOLDER’S PROMISSORY NOTE AND SHARES OF
COMMON STOCK WITH AN AGGREGATE FAIR MARKET VALUE AND A PRINCIPAL AMOUNT EQUAL TO
THE OPTION EXERCISE PRICE FOR ALL OF THE SHARES BEING ACQUIRED.


 


(B)                                 UPON RECEIPT OF PAYMENT FOR THE SHARES BEING
PURCHASED AND SUCH DOCUMENTS REFERENCED IN THE PRECEDING SENTENCE, THE COMPANY
SHALL, AS EXPEDITIOUSLY AS POSSIBLE, DELIVER TO THE OPTION HOLDER A CERTIFICATE
OR CERTIFICATES FOR SUCH SHARES OUT OF AUTHORIZED BUT THERETOFORE UNISSUED
SHARES OF ITS COMMON STOCK OR ISSUED SHARES WHICH HAVE BEEN REACQUIRED BY THE
COMPANY.  THIS OPTION MAY BE EXERCISED ONLY WITH RESPECT TO FULL SHARES AND NO
FRACTIONAL SHARE OF STOCK SHALL BE ISSUED.

 

3

--------------------------------------------------------------------------------


 

5.                                       Assignability.  During the lifetime of
the Option Holder, the Option shall be exercisable only by the Option Holder and
shall not be assignable or transferable by the Option Holder except by will or
by the laws of descent or distribution.  Subject to the foregoing sentence, the
Option shall inure to the benefit of and be binding upon the successors and
assigns of the Option Holder.

 

6.                                       No Right to Continued Employment; No
Rights as a Shareholder.  This Agreement shall not confer on the Option Holder
any right with respect to continuance of employment by the Company, nor will it
interfere in any way with the right of the Company to terminate such employment
at any time.  The Option Holder will have no rights as a shareholder with
respect to any shares covered by the Option until the issuance of a certificate
or certificates to the Option Holder for the shares.  Except as otherwise
provided in Section 7 hereof, no adjustment shall be made for dividends or other
rights for which the record date is prior to the date of full payment of the
Option Exercise Price for all of the Shares being acquired.

 

7.                                       Capital Adjustments and
Reorganization.  The number of shares of Common Stock covered by the Option, and
the Option Exercise Price thereof, shall be subject to appropriate proportionate
adjustment to reflect any stock dividend, stock split, share combination,
separation, reorganization, liquidation or the like, of or by the Company.

 

8.                                       Subject to Plan.  This Option and the
grant and exercise thereof are subject to the terms and conditions of the Plan,
but the terms of the Plan shall not be considered an enlargement of any benefits
under this Agreement.  In addition, this Option is subject to the rules and
regulations promulgated pursuant to the Plan, now or hereafter in effect.  A
copy of the Plan will be furnished upon request of the Option Holder.

 

9.                                       Conditions Precedent to Issuance of
Shares.  Shares shall not be issued pursuant to the exercise of the Option
unless such exercise and the issuance and delivery of the applicable Shares
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act of
1934, as amended, the rules and regulations promulgated thereunder, the
requirements of any applicable Stock Exchange or the Nasdaq National Market and
the Delaware General Corporation Law.  As a condition to the exercise of the
purchase price relating to the Option, the Company may require that the person
exercising or paying the purchase price represent and warrant that the Shares
are being purchased only for investment and without any present intention to
sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation and warranty is required by law.

 

10.                                 Tax Matters.

 


(A)                                  IF THE OPTION HOLDER SHALL DISPOSE OF ANY
OF THE SHARES OF COMMON ACQUIRED BY THE OPTION HOLDER PURSUANT TO THE EXERCISE
OF THE OPTION WITHIN TWO YEARS FROM THE DATE THE OPTION WAS GRANTED OR WITHIN
ONE YEAR AFTER THE TRANSFER OF ANY SUCH SHARES TO THE OPTION HOLDER UPON
EXERCISE OF THE OPTION, IN ORDER TO PROVIDE THE COMPANY WITH THE OPPORTUNITY TO
CLAIM THE BENEFIT OF ANY INCOME TAX DEDUCTION WHICH MAY BE

 

4

--------------------------------------------------------------------------------


 


AVAILABLE TO IT UNDER THE CIRCUMSTANCES, THE OPTION HOLDER SHALL PROMPTLY NOTIFY
THE COMPANY OF THE DATES OF ACQUISITION AND DISPOSITION OF SUCH SHARES, THE
NUMBER OF SHARES SO DISPOSED OF AND THE CONSIDERATION, IF ANY, RECEIVED FOR SUCH
SHARES. IN ORDER TO COMPLY WITH ALL APPLICABLE FEDERAL OR STATE INCOME TAX LAWS
OR REGULATIONS, THE COMPANY MAY TAKE SUCH ACTION AS IT DEEMS APPROPRIATE TO
INSURE (I) NOTICE TO THE COMPANY OF ANY DISPOSITION OF THE COMMON STOCK WITHIN
THE TIME PERIODS DESCRIBED ABOVE AND (II) THAT, IF NECESSARY, ALL APPLICABLE
FEDERAL OR STATE PAYROLL, WITHHOLDING, INCOME OR OTHER TAXES ARE WITHHELD OR
COLLECTED FROM THE OPTION HOLDER.


 


(B)                                 IN ORDER TO PROVIDE THE COMPANY WITH THE
OPPORTUNITY TO CLAIM THE BENEFIT OF ANY INCOME TAX DEDUCTION WHICH MAY BE
AVAILABLE TO IT UPON THE EXERCISE OF THE OPTION WHEN THE OPTION DOES NOT QUALIFY
AS AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422 OF THE CODE AND
IN ORDER TO COMPLY WITH ALL APPLICABLE FEDERAL OR STATE INCOME TAX LAWS OR
REGULATIONS, THE COMPANY MAY TAKE SUCH ACTION AS IT DEEMS APPROPRIATE TO INSURE
THAT, IF NECESSARY, ALL APPLICABLE FEDERAL OR STATE PAYROLL, WITHHOLDING, INCOME
OR OTHER TAXES ARE WITHHELD OR COLLECTED FROM THE OPTION HOLDER. THE OPTION
HOLDER MAY ELECT TO SATISFY HIS OR HER FEDERAL AND STATE INCOME TAX WITHHOLDING
OBLIGATIONS UPON EXERCISE OF THIS OPTION BY (I) HAVING THE COMPANY WITHHOLD A
PORTION OF THE SHARES OF COMMON STOCK OTHERWISE TO BE DELIVERED UPON EXERCISE OF
SUCH OPTION HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT OF FEDERAL AND STATE
INCOME TAX REQUIRED TO BE WITHHELD UPON SUCH EXERCISE, IN ACCORDANCE WITH SUCH
RULES AS THE COMPANY MAY FROM TIME TO TIME ESTABLISH, OR (II) DELIVERING TO THE
COMPANY SHARES OF ITS COMMON STOCK OTHER THAN THE SHARES ISSUABLE UPON EXERCISE
OF SUCH OPTION WITH A FAIR MARKET VALUE EQUAL TO SUCH TAXES, IN ACCORDANCE WITH
SUCH RULES.


 

11.                                 Securities Law Matters.  The Option Holder
hereby represents and agrees that any shares which he or she may acquire
pursuant to the exercise of this Option will be acquired for the Option Holder’s
own account, for long-term investment purposes and not with a view toward the
distribution or sale thereof.  The Option Holder acknowledges that under the
terms of the Plan to which this Agreement is subject, effectiveness of any
exercise herein and the issuance of shares to the Option Holder upon any such
exercise of this option may be delayed in order to permit the Company to comply
at such time with relevant federal and state securities laws in connection with
such issuance.  The Option Holder acknowledges that the Company is not, and will
at no time be, under any obligation to the Option Holder to register any shares
issued upon exercise herein under any federal or state securities laws and that,
consequently: (a) at the time of acquisition such shares may not be registered
under either federal or applicable state securities laws, (b) the Company will
be relying upon the foregoing investment representation of the Option Holder in
agreeing to issue such shares to the Option Holder, (c) the transferability of
such shares may be subject to the restrictions imposed by all applicable federal
and state securities laws on unregistered shares, and (d) the certificates
evidencing such shares may be imprinted with an appropriate legend setting forth
such restrictions on transferability.

 

5

--------------------------------------------------------------------------------


 

12.                                 Miscellaneous.

 


(A)                                  GOVERNING LAW.  THE VALIDITY, CONSTRUCTION
AND EFFECT OF THE AGREEMENT, AND ANY RULES AND REGULATIONS RELATING TO THE
AGREEMENT, SHALL BE DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS, AND NOT THE
LAW OF CONFLICTS, OF THE STATE OF DELAWARE.


 


(B)                                 SEVERABILITY.  IF ANY PROVISION OF THE
AGREEMENT IS OR BECOMES OR IS DEEMED TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY JURISDICTION OR WOULD DISQUALIFY THE AGREEMENT UNDER ANY LAW DEEMED
APPLICABLE BY THE COMMITTEE (AS DEFINED IN THE PLAN), SUCH PROVISION SHALL BE
CONSTRUED OR DEEMED AMENDED TO CONFORM TO APPLICABLE LAWS, OR IF IT CANNOT BE SO
CONSTRUED OR DEEMED AMENDED WITHOUT, IN THE DETERMINATION OF THE COMMITTEE,
MATERIALLY ALTERING THE PURPOSE OR INTENT OF THE PLAN OR THE AGREEMENT, SUCH
PROVISION SHALL BE STRICKEN AS TO SUCH JURISDICTION OR THE AGREEMENT, AND THE
REMAINDER OF THE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(C)                                  NO TRUST OR FUND CREATED.  NEITHER THE PLAN
NOR THE AGREEMENT SHALL CREATE OR BE CONSTRUED TO CREATE A TRUST OR SEPARATE
FUND OF ANY KIND OR A FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY OR ITS
AFFILIATES AND OPTION HOLDER OR ANY OTHER PERSON.


 


(D)                                 HEADINGS.  HEADINGS ARE GIVEN TO THE
SECTIONS AND SUBSECTIONS OF THE AGREEMENT SOLELY AS A CONVENIENCE TO FACILITATE
REFERENCE.  SUCH HEADINGS SHALL NOT BE DEEMED IN ANY WAY MATERIAL OR RELEVANT TO
THE CONSTRUCTION OR INTERPRETATION OF THE AGREEMENT OR ANY PROVISION THEREOF.

 

 

RIGHTNOW TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

 

Greg Gianforte

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

OPTION HOLDER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print name:

 

 

 

6

--------------------------------------------------------------------------------


 

RIGHTNOW TECHNOLOGIES, INC.

FORM OFADDENDUM TO EXECUTIVE OFFICER STOCK OPTION AGREEMENT

 

The following provisions are hereby incorporated into, and are hereby made a
part of, that certain Stock Option Agreement (the “Option Agreement”) by and
between the Company and                                        (“Option Holder”)
evidencing the stock option (the “Option”) granted to Option Holder under the
terms of the Company’s 2004 Equity Incentive Plan, and such provisions shall be
effective immediately.  All capitalized terms in this Addendum, to the extent
not otherwise defined herein, shall have the meanings assigned to such terms in
the Option Agreement.

 

Acceleration of Exercisability
After Change in Control

 


(I)                                     NOTWITHSTANDING ANY INSTALLMENT OR
DELAYED EXERCISE PROVISION CONTAINED IN THE OPTION AGREEMENT THAT WOULD RESULT
IN THE OPTION BECOMING EXERCISABLE IN FULL OR IN PART AT A LATER DATE, UPON THE
OCCURRENCE OF A “CHANGE IN CONTROL” (AS DEFINED BELOW):


 

I.                                          IF IN CONNECTION WITH THE CHANGE IN
CONTROL, THE ACQUIRING PERSON (AS DEFINED BELOW) ELECTS TO CONTINUE THE OPTION
IN EFFECT AND TO REPLACE THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF
THE OPTION WITH OTHER EQUITY SECURITIES THAT ARE REGISTERED UNDER THE SECURITIES
ACT OF 1933 AND ARE FREELY TRANSFERABLE UNDER ALL APPLICABLE FEDERAL AND STATE
SECURITIES LAWS AND REGULATIONS, THE OPTION SHALL BECOME EXERCISABLE IN FULL IF
WITHIN TWELVE MONTHS OF THE DATE OF THE CHANGE IN CONTROL, (I) OPTION HOLDER’S
EMPLOYMENT WITH THE COMPANY (OR ANY SUCCESSOR COMPANY OR AFFILIATED ENTITY WITH
WHICH OPTION HOLDER IS THEN EMPLOYED) IS TERMINATED BY THE COMPANY OR SUCH OTHER
EMPLOYER WITHOUT CAUSE (AS DEFINED BELOW), (II) OPTION HOLDER’S EMPLOYMENT WITH
THE COMPANY (OR ANY SUCCESSOR COMPANY OR AFFILIATED ENTITY WITH WHICH OPTION
HOLDER IS THEN EMPLOYED) IS TERMINATED BY THE OPTION HOLDER FOR “GOOD REASON”
(AS DEFINED BELOW), OR (III) ANY EARLIER DATE PROVIDED UNDER THE OPTION
AGREEMENT.  IN THE EVENT OF ANY SUCH CHANGE IN CONTROL, THE NUMBER OF SHARES
ISSUABLE UPON EXERCISE OF THE OPTION SHALL BE DETERMINED BY USING THE EXCHANGE
RATIO USED FOR OTHER OUTSTANDING SHARES OF THE COMPANY’S COMMON STOCK IN
CONNECTION WITH THE CHANGE IN CONTROL, OR IF THERE IS NO SUCH RATIO, AN EXCHANGE
RATIO TO BE MUTUALLY AGREED UPON BY

 

7

--------------------------------------------------------------------------------


 

THE ACQUIRING PERSON AND THE CONTINUING DIRECTORS (AS DEFINED BELOW), AND THE
EXERCISE PRICE PER SHARE SHALL BE ADJUSTED ACCORDINGLY SO AS TO PRESERVE THE
SAME ECONOMIC VALUE IN THE OPTION AS EXISTED PRIOR TO THE CHANGE IN CONTROL. 
ALSO IN THE EVENT OF ANY SUCH CHANGE IN CONTROL, ALL REFERENCES IN THE OPTION
AGREEMENT TO THE COMMON STOCK SHALL THEREAFTER BE DEEMED TO REFER TO THE
REPLACEMENT EQUITY SECURITIES ISSUABLE UPON EXERCISE OF THE OPTION, REFERENCES
TO THE COMPANY SHALL THEREAFTER BE DEEMED TO REFER TO THE ISSUER OF SUCH
REPLACEMENT SECURITIES, AND ALL OTHER TERMS OF THE OPTION SHALL CONTINUE IN
EFFECT EXCEPT AS AND TO THE EXTENT MODIFIED BY THIS SUBPARAGRAPH.

 

II.                                       IF THE CHANGE IN CONTROL DOES NOT MEET
THE CRITERIA SPECIFIED IN PARAGRAPH (1)(A) ABOVE, THE OPTION SHALL BECOME
EXERCISABLE IN FULL IMMEDIATELY UPON THE CHANGE IN CONTROL.

 


(II)                                  TO THE EXTENT THAT, IN CONNECTION WITH A
CHANGE IN CONTROL, THE ACQUIRING PERSON REPLACES THE OPTION WITH A CASH
INCENTIVE PROGRAM, OPTION HOLDER’S RIGHT TO RECEIVE CASH PAYMENTS FOR THE SHARES
WILL BE PAID OUT IN ACCORDANCE WITH THE VESTING SCHEDULE SET FORTH IN THE OPTION
AGREEMENT.  HOWEVER, IF WITHIN TWELVE MONTHS OF THE DATE OF THE CHANGE IN
CONTROL, (I) OPTION HOLDER’S EMPLOYMENT WITH THE COMPANY (OR ANY SUCCESSOR
COMPANY OR AFFILIATED ENTITY WITH WHICH OPTION HOLDER IS THEN EMPLOYED) IS
TERMINATED BY THE COMPANY OR SUCH OTHER EMPLOYER WITHOUT CAUSE OR (II) OPTION
HOLDER’S EMPLOYMENT WITH THE COMPANY (OR ANY SUCCESSOR COMPANY OR AFFILIATED
ENTITY WITH WHICH OPTION HOLDER IS THEN EMPLOYED) IS TERMINATED BY THE OPTION
HOLDER FOR GOOD REASON, THEN OPTION HOLDER’S RIGHT TO RECEIVE THE UNVESTED CASH
PAYMENTS SHALL BE ACCELERATED IN FULL AND SHALL NO LONGER BE SUBJECT TO THE
VESTING SCHEDULE SET FORTH IN THE OPTION AGREEMENT.


 


(III)                               IF A CHANGE IN CONTROL SHALL OCCUR, THE
CONTINUING DIRECTORS IN THEIR SOLE DISCRETION, AND WITHOUT THE CONSENT OF OPTION
HOLDER, MAY DETERMINE THAT OPTION HOLDER SHALL RECEIVE, IN LIEU OF SOME OR ALL
OF THE SHARES OF COMMON STOCK SUBJECT TO THIS OPTION, AS OF THE EFFECTIVE DATE
OF ANY SUCH CHANGE IN CONTROL, CASH IN AN AMOUNT EQUAL TO THE EXCESS OF THE FAIR
MARKET VALUE OF SUCH SHARES ON THE EFFECTIVE DATE OF SUCH CHANGE IN CONTROL OVER
THE EXERCISE PRICE PER SHARE OF THIS OPTION, SUBJECT TO ANY APPLICABLE
WITHHOLDING FOR INCOME OR PAYROLL TAXES.


 


(IV)                              FOR PURPOSES OF THIS ADDENDUM, THE FOLLOWING
TERMS SHALL HAVE THE DEFINITIONS SET FORTH BELOW:


 

I.                                          “CHANGE IN CONTROL” SHALL MEAN A
CHANGE IN OWNERSHIP OR CONTROL OF THE COMPANY EFFECTED THROUGH ANY OF THE
FOLLOWING TRANSACTIONS:

 

8

--------------------------------------------------------------------------------


 

(I)                                     A MERGER, CONSOLIDATION OR OTHER
REORGANIZATION UNLESS SECURITIES REPRESENTING MORE THAN 50% OF THE TOTAL
COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE SUCCESSOR CORPORATION ARE
IMMEDIATELY THEREAFTER BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY AND IN
SUBSTANTIALLY THE SAME PROPORTION, BY THE PERSONS WHO BENEFICIALLY OWNED THE
COMPANY’S OUTSTANDING VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH TRANSACTION;

 

(II)                                  THE SALE, TRANSFER OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;

 

(III)                               THE ACQUISITION, DIRECTLY OR INDIRECTLY BY
ANY PERSON OR RELATED GROUP OF PERSONS (OTHER THAN THE COMPANY OR A PERSON THAT
DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL
WITH, THE COMPANY), OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF
THE EXCHANGE ACT) OF SECURITIES POSSESSING MORE THAN 50% OF THE TOTAL COMBINED
VOTING POWER OF THE COMPANY’S OUTSTANDING SECURITIES PURSUANT TO A TENDER OR
EXCHANGE OFFER MADE DIRECTLY TO THE COMPANY’S STOCKHOLDERS; OR

 

(IV)                              A CHANGE IN THE COMPOSITION OF THE BOARD OF
DIRECTORS OVER A PERIOD OF 36 CONSECUTIVE MONTHS OR LESS SUCH THAT A MAJORITY OF
THE DIRECTORS CEASES, BY REASON OF ONE OR MORE CONTESTED ELECTIONS FOR
DIRECTORSHIP, TO BE COMPRISED OF INDIVIDUALS WHO EITHER (I) HAVE BEEN DIRECTORS
CONTINUOUSLY SINCE THE BEGINNING OF SUCH PERIOD OR (II) HAVE BEEN ELECTED OR
NOMINATED FOR ELECTION AS DIRECTORS DURING SUCH PERIOD BY AT LEAST A MAJORITY OF
THE DIRECTORS DESCRIBED IN CLAUSE (I) WHO WERE STILL IN OFFICE AT THE TIME THE
BOARD OF DIRECTORS APPROVED SUCH ELECTION OR NOMINATION.

 

Following a Change in Control, “Company” shall refer to the successor
corporation in the transaction.

 

II.                                       “CONTINUING DIRECTOR” SHALL MEAN ANY
PERSON WHO IS A MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY, WHILE SUCH A
PERSON IS A MEMBER OF THE BOARD OF DIRECTORS, WHO IS NOT AN ACQUIRING PERSON (AS
HEREINAFTER DEFINED) OR AN AFFILIATE OR ASSOCIATE (AS HEREINAFTER DEFINED) OF AN
ACQUIRING PERSON, OR A REPRESENTATIVE OF AN ACQUIRING

 

9

--------------------------------------------------------------------------------


 

PERSON OR OF ANY SUCH AFFILIATE OR ASSOCIATE, AND WHO (A) WAS A MEMBER OF THE
BOARD OF DIRECTORS ON THE DATE OF THIS AGREEMENT OR (B) SUBSEQUENTLY BECOMES A
MEMBER OF THE BOARD OF DIRECTORS, IF SUCH PERSON’S INITIAL NOMINATION FOR
ELECTION OR INITIAL ELECTION TO THE BOARD OF DIRECTORS IS RECOMMENDED OR
APPROVED BY A MAJORITY OF THE CONTINUING DIRECTORS.

 

III.                                    “ACQUIRING PERSON” SHALL MEAN ANY
“PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT)
WHO OR WHICH, TOGETHER WITH ALL AFFILIATES AND ASSOCIATES OF SUCH PERSON, IS THE
“BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 PROMULGATED UNDER THE EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 50% OR
MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES,
BUT SHALL NOT INCLUDE THE COMPANY, ANY SUBSIDIARY OF THE COMPANY; AND
“AFFILIATE” AND “ASSOCIATE” SHALL HAVE THE RESPECTIVE MEANINGS ASCRIBED TO SUCH
TERMS IN RULE 12B-2 PROMULGATED UNDER THE EXCHANGE ACT.

 

IV.                                   TERMINATION OF EMPLOYMENT FOR “CAUSE”
SHALL MEAN TERMINATION BY THE COMPANY OF OPTION HOLDER’S EMPLOYMENT BASED UPON
(I) THE WILLFUL AND CONTINUED FAILURE BY OPTION HOLDER SUBSTANTIALLY TO PERFORM
HIS OR HER DUTIES AND OBLIGATIONS (OTHER THAN ANY SUCH FAILURE RESULTING FROM
HIS OR HER INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR ANY SUCH ACTUAL OR
ANTICIPATED FAILURE RESULTING FROM OPTION HOLDER’S TERMINATION FOR “GOOD REASON”
AS DEFINED BELOW), (II) THE OPTION HOLDER’S CONVICTION OR PLEA BARGAIN IN
CONNECTION WITH THE COMMISSION OR ALLEGED COMMISSION OF ANY FELONY OR GROSS
MISDEMEANOR INVOLVING MORAL TURPITUDE, FRAUD OR MISAPPROPRIATION OF FUNDS, OR
(III) THE WILLFUL ENGAGING BY OPTION HOLDER IN MISCONDUCT WHICH CAUSES
SUBSTANTIAL INJURY TO THE COMPANY, ITS OTHER EMPLOYEES OR ITS CLIENTS, WHETHER
MONETARILY OR OTHERWISE.  FOR PURPOSES OF THIS PARAGRAPH, NO ACTION OR FAILURE
TO ACT ON OPTION HOLDER’S PART SHALL BE CONSIDERED “WILLFUL” UNLESS DONE, OR
OMITTED TO BE DONE, BY OPTION HOLDER IN BAD FAITH AND WITHOUT REASONABLE BELIEF
THAT HIS OR HER ACTION OR OMISSION WAS IN THE BEST INTERESTS OF THE COMPANY.

 

V.                                      “GOOD REASON” SHALL MEAN THE OCCURRENCE
OF ANY OF THE FOLLOWING EVENTS FOLLOWING A CHANGE IN CONTROL, EXCEPT FOR THE
OCCURRENCE OF SUCH AN EVENT IN CONNECTION WITH THE TERMINATION OF OPTION
HOLDER’S EMPLOYMENT BY THE COMPANY (OR ANY SUCCESSOR COMPANY OR AFFILIATED
ENTITY

 

10

--------------------------------------------------------------------------------


 

THEN EMPLOYING OPTION HOLDER) FOR CAUSE, DISABILITY OR DEATH:

 

(I)                                     THE ASSIGNMENT TO OPTION HOLDER OF
EMPLOYMENT DUTIES OR RESPONSIBILITIES WHICH ARE NOT SUBSTANTIALLY COMPARABLE IN
RESPONSIBILITY AND STATUS TO THE EMPLOYMENT DUTIES AND RESPONSIBILITIES HELD BY
OPTION HOLDER IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL;

 

(II)                                  A REDUCTION IN OPTION HOLDER’S BASE SALARY
AS IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL OR AS THE SAME MAY BE
INCREASED FROM TIME TO TIME DURING THE TERM OF THIS AGREEMENT; OR

 

(III)                               REQUIRING OPTION HOLDER TO WORK IN A
LOCATION MORE THAN 50 MILES FROM OPTION HOLDER’S OFFICE LOCATION IMMEDIATELY
PRIOR TO THE CHANGE IN CONTROL, EXCEPT FOR REQUIREMENTS OF TEMPORARY TRAVEL ON
THE COMPANY’S BUSINESS TO AN EXTENT SUBSTANTIALLY CONSISTENT WITH OPTION
HOLDER’S BUSINESS TRAVEL OBLIGATIONS IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL.

 

The provisions of this Addendum shall supersede any provisions to the contrary
in the Option Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Addendum to be executed by its
duly-authorized officer effective as of the Effective Date specified below.

 

 

Effective Date:                                   ,

 

 

 

RIGHTNOW TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

Greg Gianforte

 

Chief Executive Officer

 

 

 

 

 

OPTION HOLDER

 

 

 

 

 

 

 

 

 

 

 

Print Name:

 

 

11

--------------------------------------------------------------------------------